DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

2.	The information disclosure statement(s) (IDS) submitted on 7-6-2021 & 11-4-20 20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102

3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1, 9, 16 and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bout (2018/0194176).

Regarding claims 1 & 16 Bout teaches performing a scan based on a make and a model of a motor vehicle [0049].

Regarding claims 9 & 24 Bout teaches selecting a communication protocol from a database [0049].

Regarding claim 16 Bout at least one sensor activation module; a receiving module configured to receive signals from a plurality of sensors 110; and an electronic device configured to perform a scan based on a make and a model of a motor vehicle [0049].

Allowable Subject Matter

4.	Claims 2-8 & 17-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 2 & 16 Bout does not anticipate nor render obvious transmitting one or more activation signals in a sequential order according to a scanning protocol based on a predefined parameter. Claims 3-8 would be allowable due to their dependency of claim 2.

5.	Claims 10-15 & 25-29 are allowed.

The following is an examiner’s statement of reasons for allowance: Regarding claim 10 Bout does not anticipate nor render obvious transmitting one or more activation signals in a sequential order according to a scanning protocol based on a predefined parameter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US 20190255893 A1 REAL-TIME ACTIVATION OF TIRE PRESSURE MEASUREMENT SYSTEMS
US 20180079015 A1 SYSTEMS AND METHODS FOR MAINTAINING A KIOSK THAT SCANS AND/OR DUPLICATES KEYS
US 20150239305 A1 Pressure Check Tool And Method Of Operating The Same
US 20130106596 A1 UNIVERSAL TIRE PRESSURE MONITORING SYSTEM TOOL AND METHODS

US 20110161049 A1 Tire pressure mounting tool for use with tire pressure monitor system on vehicle, has processor connecting with storing module, requesting module, receiving module, accessing module and communications module to operate various modules
US 20090267751 A1 Tool for use with a tire pressure monitor system of a vehicle has processor that operates the storing module, requesting module, receiving module, accessing module, selecting module and the communications module
US 20090267751 A1 Tire Pressure Monitor System Tool with Parts Number Database
CA 2608842 A1 Tire pressure monitoring tool for vehicle, has determining module determining one of tire pressure monitor systems installed on vehicle based on information e.g. sensor mode information, and vehicle data e.g. year data

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE J ALLEN whose telephone number is (571)272-2174. The examiner can normally be reached Mon-Fri. 9am-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 






/ANDRE J ALLEN/Primary Examiner, Art Unit 2856